In a child protective proceeding pursuant to Family Court Act article 10, the Law Guardian appeals from an order of the Family Court, Queens County (Salinitro, J.), dated May 23, 2005, which denied his motion to modify and extend an order of disposition dated April 19, 2004, which, upon an order of the same court dated July 15, 2003 finding, inter alia, that the father sexually abused and neglected Maria G., among other things, directed the father to comply with the terms of an order of protection dated April 19, 2004, which, inter alia, directed the father to stay away from Maria G., her home, and her school, and to have no contact with her.
*995Ordered that the order is affirmed, without costs or disbursements.
A party seeking to extend an order of supervision or modify an order of protection must make an evidentiary showing sufficient to warrant a hearing, as a hearing under such circumstances is permissive and not automatic (see Family Ct Act §§ 1054, 1061; Matter of Melissa FF., 285 AD2d 682 [2001]). Under the circumstances, the Family Court providently exercised its discretion in denying the Law Guardian’s motion to modify and extend the order of disposition without a hearing. Mastro, J.P., Rivera, Skelos and Covello, JJ, concur.